Title: John Adams to Abigail Adams, 18 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Septr. 18. 1774
     
     In your last you inquire tenderly after my Health, and how we found the People upon our Journey, and how We were treated.
     I have enjoyed as good Health as usual, and much more than I know how to account for, when I consider the extream Heat of the Weather, and the incessant Feasting I have endured ever since I left Boston.
     The People, in Connecticutt, New York, the Jerseys and Pensyl­vania, we have found extreamly well principled, and very well inclined, altho some Persons in N. York and Phyladelphia, wanted a little Animation. Their Zeal however has increased wonderfully since we began our Journey.
     When the horrid News was brought here of the Bombardment of Boston, which made us compleatly miserable for two days, We saw Proofs both of the Sympathy and the Resolution, of the Continent.
     War! War! War! was the Cry, and it was pronounced in a Tone, which would have done Honour to the Oratory of a Briton or a Roman. If it had proved true, you would have heard the Thunder of an American Congress.
     I have not Time nor Language to express the Hospitality and Civility, the studied and expensive Respect with which we have been treated, in every Stage of our Progress. If Cambden, Chatham, Richmond and St. Asaph had travelled thro the Country, they could not have been entertained with greater Demonstrations of Respect, than Cushing, Paine and the Brace of Adams’s have been.
     The Particulars will amuse you, when We return.
     I confess the Kindness, the Affection, the Applause, which has been given to me and especially, to our Province, have many a Time filled my Bosom, and streamed from my Eyes.
     My best Respects to Coll. Warren and his Lady when you write to them. I wish to write them.
     
      Adieu.
      John Adams
     
    